1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      CHAD C. LEONARD,                              Case No. 5:19-cv-00501-RGK (SHK)
12
                            Petitioner,
13
                           v.                       ORDER ACCEPTING FINDINGS
14                                                  AND RECOMMENDATION OF
      STUART SHERMAN, Warden,
15                                                  UNITED STATES MAGISTRATE
                            Respondent.             JUDGE AND DISMISSING
16                                                  ACTION WITH PREJUDICE
17
18         Pursuant to Title 28 of the United States Code, section 636, the Court has
19   reviewed the Petition for a Writ of Habeas Corpus, the records on file, and the
20   Report and Recommendation (“R&R”) of the United States Magistrate Judge.
21   The Court has engaged in de novo review of those portions of the R&R to which
22   Petitioner has objected. The Court accepts the findings and recommendation of
23   the Magistrate Judge with the following exception: Page 8, lines 24-26 of the R&R
24   are amended to read, “Pet. Mem. at 6, if the state court’s denial was based on an
25   implicit finding that state law did not require that this instruction be given or that
26   any error in that regard was harmless as a matter of state law, this Court is bound
27   by and may not revisit that determination. See Bradshaw v. Richey, 546 U.S. 74, 76
28   (2006) (per curiam).”
 1         IT IS THEREFORE ORDERED that Judgment be entered (1) DENYING
 2   the Petition for a Writ of Habeas Corpus; and (2) DISMISSING this action with
 3   prejudice.
 4
 5   Dated: April 14, 2020
 6
 7                                   HONORABLE R. GARY KLAUSNER
                                     United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
